Case 19-03028-KLP           Doc 6     Filed 04/09/19 Entered 04/09/19 13:15:02                 Desc Main
                                      Document     Page 1 of 13


                          UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION
__________________________________________
                                               )
In re:                                         )     Chapter 7
                                               )
Robert E. Hicks,                               )
                                               )
        Debtors.                               )     Case No. 18-30214-KLP
__________________________________________)
                                               )
Peter J. Barrett, in His Capacity as Chapter 7 )
Trustee of the Bankruptcy Estate of Robert E.  )
Hicks,                                         )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )     APN 19-03028-KLP
                                               )
Mark K. Brown, et al.                          )
                                               )
        Defendants.                            )
__________________________________________)

             CITIZENS AND FARMERS BANK’S ANSWER TO COMPLAINT

        Defendant Citizens and Farmers Bank (“C&F”), through counsel, files this Answer in

response to the Complaint (the “Complaint” 1) filed by Plaintiff Peter J. Barrett, in his Capacity as

Chapter 7 Trustee of the Bankruptcy Estate of Robert E. Hicks (the “Plaintiff”). In support, C&F

states as follows:

                                   JURISDICTION AND VENUE

        1.      Paragraph 1 contains legal conclusions to which no response is required. To the

1
 Unless stated otherwise, capitalized terms not defined herein shall have the meaning ascribed to them in the
Complaint.
______________________________________________
Robert H. Chappell, III, Esquire (VSB No. 31698)
Jennifer J. West, Esquire (VSB No. 47522)
Spotts Fain PC
411 East Franklin Street, Suite 600
Richmond, Virginia 23219
Telephone:        (804) 697-2000
Facsimile:        (804) 697-2100
Counsel to Citizens and Farmers Bank
Case 19-03028-KLP        Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02           Desc Main
                                  Document     Page 2 of 13


extent a response is required, C&F denies the allegations in Paragraph 1 and demands strict proof

thereof.

       2.       Paragraph 2 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 2 and demands strict proof

thereof.

       3.      Paragraph 3 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 3 and demands strict proof

thereof.

       4.      Paragraph 4 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 4 and demands strict proof

thereof.

                                 NATURE OF THE ACTION

       5.      As to the allegations contained in Paragraph 6, C&F states that upon information

and belief the Debtor owns a parcel of real property commonly known as 3232 Grove Avenue,

Richmond, Virginia. C&F lacks knowledge and information sufficient to admit or deny the

remaining allegations contained in Paragraph 5 and therefore denies the remaining allegations and

demands strict proof thereof.

                                       BACKGROUND

       6.      C&F admits the allegations contained in Paragraph 6.

       7.      C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 7 and, therefore, denies the allegations in Paragraph 7 and demands strict proof

thereof.




                                               2
Case 19-03028-KLP         Doc 6     Filed 04/09/19 Entered 04/09/19 13:15:02              Desc Main
                                    Document     Page 3 of 13


                       LIENS ON THE GROVE AVENUE PROPERTY

       8.      C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 8 and, therefore, denies the allegations in Paragraph 8 and demands strict proof

thereof.

       9.      As to the allegations contained in Paragraph 9, C&F admits that it has a deed of

trust lien on the property defined as the Grove Avenue Property in the Complaint. C&F further

affirmatively states that as of the Petition Date (as defined in the Complaint), C&F was owed not

less than $200,848.31 as evidenced by its filed proof of claim (the “Claim”). C&F further states

that it is entitled to interest on the Claim as well as reasonable fees, costs, or charges provided for

under the agreement under which the claim arose pursuant to 11 U.S.C. § 506 to the extent the

value of the Grove Avenue Property exceeds the amount of the Claim and any liens superior to

C&F’s lien that may exist on the Grove Avenue Property. C&F admits that the documents attached

as Exhibit B to the Complaint are true and accurate copies of the documents evidencing the debt

owed to C&F and C&F’s lien on the Grove Avenue Property. C&F denies all other allegations

contained in Paragraph 9 and demands strict proof thereof.

       10.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 10, including all of its subparts, and therefore, denies the allegations in Paragraph 10,

including all subparts, and demands strict proof thereof.

       11.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 11 and, therefore, denies the allegations in Paragraph 11 and demands strict proof

thereof.

       12.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 12 and, therefore, denies the allegations in Paragraph 12 and demands strict proof




                                                  3
Case 19-03028-KLP         Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02           Desc Main
                                   Document     Page 4 of 13


thereof.

          13.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 13 and, therefore, denies the allegations in Paragraph 13 and demands strict proof

thereof.

          14.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 14 and, therefore, denies the allegations in Paragraph 14 and demands strict proof

thereof.

          15.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 15 and, therefore, denies the allegations in Paragraph 15 and demands strict proof

thereof.

                                      COUNT I
     Avoidance of the Horizon Lien and Noland Lien as Preferential Transfers Under
           Section 547 of the Bankruptcy Code Against Horizon and Noland

          16.   C&F repeats its responses contained in Paragraphs 1-15 above as if fully set forth

herein.

          17.   Paragraph 17 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 17 and demands strict proof

thereof.

          18.   Paragraph 18 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 18 and demands strict proof

thereof.

          19.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 19 and, therefore, denies the allegations in Paragraph 19 and demands strict proof

thereof.




                                                4
Case 19-03028-KLP        Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02            Desc Main
                                  Document     Page 5 of 13


       20.     Paragraph 20 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 20 and demands strict proof

thereof.

       21.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 21 and, therefore, denies those allegations. Further, Paragraph 21 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 21 and demands strict proof thereof.

       22.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 22 and, therefore, denies the allegations in Paragraph 22 and demands strict proof

thereof.

       23.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 23 and, therefore, denies the allegations in Paragraph 23 and demands strict proof

thereof.

       24.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 24 and, therefore, denies the allegations in Paragraph 24 and demands strict proof

thereof.

       25.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 25 and, therefore, denies those allegations. Further, Paragraph 25 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 25 and demands strict proof thereof.

       26.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 26 and, therefore, denies those allegations. Further, Paragraph 26 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies




                                                5
Case 19-03028-KLP         Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02           Desc Main
                                   Document     Page 6 of 13


the allegations in Paragraph 26 and demands strict proof thereof.

          27.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 27 and, therefore, denies those allegations. Further, Paragraph 27 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 27 and demands strict proof thereof.

          28.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 28 and, therefore, denies those allegations. Further, Paragraph 28 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 28 and demands strict proof thereof.

          29.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 29 and, therefore, denies those allegations. Further, Paragraph 29 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 29 and demands strict proof thereof.

          30.   Paragraph 30 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 30 and demands strict proof

thereof.

                                     COUNT II
 Avoidance of the Brown Lien, Horizon Lien, Noland Lien and Sherwin-Williams Lien as
       Fraudulent Transfers under Section 548(a)(1)(B) of the Bankruptcy Code
                 Against Brown, Horizon, Noland and Sherwin-Williams

          31.   C&F repeats its responses contained in Paragraphs 1-30 above as if fully set forth

herein.

          32.   Paragraph 32 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 32 and demands strict proof

thereof.



                                                6
Case 19-03028-KLP         Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02            Desc Main
                                   Document     Page 7 of 13


          33.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 33 and, therefore, denies those allegations and demands strict proof thereof.

          34.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 34, including its subparts, and therefore denies those allegations. Further, Paragraph

34, including its subparts, contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 34, and its subparts, and

demands strict proof thereof.

          35.   Paragraph 35 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 35 and demands strict proof

thereof.

                                     COUNT III
 Avoidance of the Brown Lien, Horizon Lien, Noland Lien and Sherwin-Williams Lien as
       Fraudulent Transfers under Section 548(a)(1)(A) of the Bankruptcy Code

          36.   C&F repeats its responses contained in Paragraphs 1-35 above as if fully set forth

herein.

          37.   Paragraph 37 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 37 and demands strict proof

thereof.

          38.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 38 and, therefore, denies the allegations in Paragraph 38 and demands strict proof

thereof.

          39.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 39 and, therefore, denies the allegations in Paragraph 39 and demands strict proof

thereof.




                                                7
Case 19-03028-KLP         Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02            Desc Main
                                   Document     Page 8 of 13


          40.   Paragraph 40, including all subparts, contains legal conclusions to which no

response is required. To the extent a response is required, C&F denies the allegations in Paragraph

40, including all subparts, and demands strict proof thereof.

          41.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 41 and, therefore, denies the allegations in Paragraph 41 and demands strict proof

thereof.

          42.   Paragraph 42 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 42 and demands strict proof

thereof.

                                      COUNT IV
Avoidance of the City of Richmond Lien as a Post-Petition Date Transaction under Section
               549 of the Bankruptcy Code Against The City of Richmond

          43.   C&F repeats its responses contained in Paragraphs 1-42 above as if fully set forth

herein.

          44.   C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 44 and, therefore, denies the allegations in Paragraph 44 and demands strict proof

thereof.

          45.   Paragraph 45 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 45 and demands strict proof

thereof.

          46.   Paragraph 46 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 46 and demands strict proof

thereof.

          47.   Paragraph 47 contains legal conclusions to which no response is required. To the




                                                 8
Case 19-03028-KLP          Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02            Desc Main
                                    Document     Page 9 of 13


extent a response is required, C&F denies the allegations in Paragraph 47 and demands strict proof

thereof.

                                        COUNT VI
          Declaratory Judgment to Determine the Validity, Extent and Priority of Liens
                                   against All Defendants

          48.    C&F repeats its responses contained in Paragraphs 1-47 above as if fully set forth

herein.

          49.    Paragraph 49 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 49 and demands strict proof

thereof.

          50.    C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 50 and, therefore, denies the allegations in Paragraph 50 and demands strict proof

thereof.

          51.    As to the allegations contained in Paragraph 51, C&F admits that it has a deed of

trust lien on the property defined as the Grove Avenue Property in the Complaint. C&F further

affirmatively states that as of the Petition Date, C&F was owed not less than $200,848.31 as

evidenced by its filed Claim. C&F further states that it is entitled to interest on the Claim as well

as reasonable fees, costs, or charges provided for under the agreement under which the claim arose

pursuant to 11 U.S.C. § 506 to the extent the value of the Grove Avenue Property exceeds the

amount of the Claim and any superior liens that may exist on the Grove Avenue Property. C&F

denies all other allegations contained in Paragraph 51 and demands strict proof thereof.

          52.    C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 52, and therefore, denies those allegations. Further, Paragraph 52 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies




                                                 9
Case 19-03028-KLP        Doc 6     Filed 04/09/19 Entered 04/09/19 13:15:02            Desc Main
                                  Document      Page 10 of 13


the allegations in Paragraph 52 and demands strict proof thereof.

       53.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 53, and therefore, denies those allegations. Further, Paragraph 53 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 53 and demands strict proof thereof.

       54.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 54, and therefore, denies those allegations. Further, Paragraph 54 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 54 and demands strict proof thereof.

       55.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 55, and therefore, denies those allegations. Further, Paragraph 55 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 55 and demands strict proof thereof.

       56.     C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 56, and therefore, denies those allegations. Further, Paragraph 56 contains legal

conclusions to which no response is required. To the extent a response is required, C&F denies

the allegations in Paragraph 56 and demands strict proof thereof.

       57.     Paragraph 57 contains legal arguments and/or legal conclusions to which no

response is required. To the extent a response is required, C&F denies the allegations in Paragraph

57 and demands strict proof thereof.

       58.     Paragraph 58 contains legal arguments and/or legal conclusions to which no

response is required. To the extent a response is required, C&F denies the allegations in Paragraph

58 and demands strict proof thereof.




                                                10
Case 19-03028-KLP            Doc 6    Filed 04/09/19 Entered 04/09/19 13:15:02           Desc Main
                                     Document      Page 11 of 13


          59.      Paragraph 59 contains legal arguments and/or legal conclusions to which no

response is required. To the extent a response is required, C&F denies the allegations in Paragraph

59 and demands strict proof thereof.

                                           COUNT VII
                Claim Objections as to Brown, Horizon, Noland and Sherwin-Williams

          60.      C&F repeats its responses contained in Paragraphs 1-59 above as if fully set forth

herein.

          61.      Paragraph 61 contains legal conclusions to which no response is required. To the

extent a response is required, C&F denies the allegations in Paragraph 61 and demands strict proof

thereof.

          62.      C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 62, and therefore, denies those allegations. Further, Paragraph 62 contains legal

arguments and/or legal conclusions to which no response is required. To the extent a response is

required, C&F denies the allegations in Paragraph 62 and demands strict proof thereof.

          63.      C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 63, and therefore, denies those allegations. Further, Paragraph 63 contains legal

arguments and/or legal conclusions to which no response is required. To the extent a response is

required, C&F denies the allegations in Paragraph 63 and demands strict proof thereof.

          64.      C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 64, and therefore, denies those allegations. Further, Paragraph 64 contains legal

arguments and/or legal conclusions to which no response is required. To the extent a response is

required, C&F denies the allegations in Paragraph 64 and demands strict proof thereof.

          65.      C&F lacks knowledge and information sufficient to admit or deny the allegations

in Paragraph 65, and therefore, denies those allegations. Further, Paragraph 65 contains legal



                                                   11
Case 19-03028-KLP         Doc 6     Filed 04/09/19 Entered 04/09/19 13:15:02         Desc Main
                                   Document      Page 12 of 13


arguments and/or legal conclusions to which no response is required. To the extent a response is

required, C&F denies the allegations in Paragraph 65 and demands strict proof thereof.

       66.     C&F admits the allegations contained in Paragraph 66.

                                  RESERVATION OF RIGHTS

       C&F reserves all rights under applicable law to assert and allege additional defenses as

such defenses may become known during discovery and other proceedings in, or related to, this

adversary proceeding, and to withdraw, amend, or modify this Answer accordingly. C&F further

reserves the right to withdraw any defense that it determines is no longer applicable during the

course of discovery and other proceedings in, or related to, this adversary proceeding. Nothing

herein shall be construed to be a waiver of any of C&F’s defenses or claims related to the

Complaint or the relief that Plaintiff seeks.

       WHEREFORE, Defendant Citizens and Farmers Bank prays that this Court (a) take no

action to the prejudice of C&F, (b) find that C&F holds a validly perfected deed of trust lien on

the Grove Avenue Property in an amount not less than $200,848.31 plus interest, fees and costs as

may be allowed pursuant to 11 U.S.C. § 506 and (c) award to C&F such other and further relief as

the Court may deem appropriate.

DATED: April 9, 2019                            CITIZENS AND FARMERS BANK


                                                By: /s/ Jennifer J. West
                                                        Counsel

Robert H. Chappell, III, Esquire (VSB No. 31698)
Jennifer J. West, Esquire (VSB No. 47522)
Spotts Fain PC
411 East Franklin Street, Suite 600
Richmond, Virginia 23219
Telephone:     (804) 697-2000
Facsimile:     (804) 697-2100
Counsel to Citizens and Farmers Bank



                                                  12
Case 19-03028-KLP        Doc 6     Filed 04/09/19 Entered 04/09/19 13:15:02           Desc Main
                                  Document      Page 13 of 13


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing was served on this 9th day
of April, 2019, via first class U.S. Mail, postage prepaid. and/or CM/ECF electronic notification,
to the following parties:

 Robert S. Westermann, Esquire
 Alexander R. Kalyniuk, Esquire
 Hirschler Fleischer, P.C.
 The Edgeworth Building
 2100 East Cary Street
 Richmond, VA 23223

                                             /s/ Jennifer J. West




                                               13
